Citation Nr: 1031898	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  08-34 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of 
the bilateral upper and lower extremities, to include as 
secondary to service-connected diabetes mellitus. 

2. Entitlement to service connection for a vision disorder, to 
include as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to October 
1969.  He is the recipient of the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in September 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1. The medical evidence does not demonstrate the presence of 
diagnosed peripheral neuropathy of the bilateral upper and lower 
extremities.

2. The medical evidence does not demonstrate the presence of a 
diagnosed vision disorder.


CONCLUSIONS OF LAW

1. Peripheral neuropathy of the bilateral upper and lower 
extremities is not proximately due to or the result of service-
connected type II diabetes mellitus.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.310 (2009).

1. A vision disorder is not proximately due to or the result of 
service-connected type II diabetes mellitus.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.310 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain 
duties upon VA to notify the claimant of the shared obligations 
of the claimant and VA in developing his or her claim and to 
assist the claimant by making reasonable efforts to obtain 
relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-
23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court 
of Appeals for Veterans Claims (Court) held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date of 
the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the Veteran was provided with a VCAA notification 
letter in May 2007, prior to the initial unfavorable AOJ decision 
issued in September 2007. 

The Board observes that the pre-adjudicatory VCAA notice informed 
the Veteran of the type of evidence necessary to establish 
service connection on a secondary basis, how VA would assist him 
in developing his claims, and his and VA's obligations in 
providing such evidence for consideration.  Additionally, the 
letter advised him of the evidence necessary to substantiate 
disability ratings and effective dates.  Therefore, the Board 
finds that the Veteran was provided with all necessary notice 
under VCAA prior to the initial adjudication of his claim. 
Accordingly, the Board determines that the content requirements 
of VCAA notice have been met and the purpose of such notice, to 
promote proper development of the claim, has been satisfied.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Based on 
the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claim and providing him with a VA 
examination.  The Veteran's service treatment records and report 
of a December 2008 VA examination were reviewed by both the AOJ 
and the Board in connection with adjudication of his claims.  The 
Veteran has not identified any additional, relevant treatment 
records the Board needs to obtain for an equitable adjudication 
of the claims.
 
With regard to the VA examination, the Board notes that once VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the 
examiner reviewed the claims file, documented the Veteran 
subjective complaints and medical history, and examined the 
Veteran, including performing clinical testing.  He then 
indicated, based on that evidence, that the Veteran had no 
current disorders that had been caused by his service-connected 
diabetes mellitus.  As there were no currently diagnosed 
disorders for which the etiology needed to be determined, the 
examiner did not provide an opinion with regard to that question.  
There is nothing to suggest that the examiner's opinion is not 
sufficiently based in the facts of the case or that he reached an 
arbitrary conclusion.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran).  
Therefore, the Board determines that the Veteran will not be 
prejudiced by the Board proceeding to the merits of the claim.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical evidence 
of a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method 
of establishing the second and/or third Caluza element is through 
a demonstration of continuity of symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See Savage, 10 
Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence 
of in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

Disability which is proximately due to or the result of service-
connected disease or injury shall be service-connected.  When 
service connection is thus established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural progress 
of the nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected disease 
or injury was aggravated by a service-connected disease or injury 
unless the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  The 
rating activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by deducting the 
baseline level of severity, as well as any increase in severity 
due to the natural progress of the disease, from the current 
level.  38 C.F.R. § 3.310(b).  

The Veteran contends that he suffers peripheral neuropathy of the 
bilateral upper and lower extremities and a vision disorder, all 
secondary to his service-connected diabetes mellitus.  The Board 
notes that the Veteran does not contend, nor does the record 
suggest, that the claimed disabilities are directly related to 
military service; thus, the Board will not discuss such theory of 
entitlement further.  See Robinson v. Mansfield, 21 Vet. App. 
545, 559 (2008), aff'd Robinson v. Shinseki, 557 F.3d 1355 (Fed. 
Cir. 2009) (holding that claims that have no support in the 
record need not be considered by the Board; the Board is not 
obligated to consider "all possible" substantive theories of 
recovery).

Medical records show that the Veteran has a current diagnosis of 
type II diabetes mellitus.  Service connection for this 
disability was granted in a December 2008 rating decision.  
However, the record fails to demonstrate that the Veteran has a 
currently diagnosed disorder of peripheral neuropathy of any 
extremity or a diagnosed vision disorder.  There are no treatment 
records associated with the claims file; hence, the only medical 
evidence with regard to the presence of current disabilities is 
the December 2008 VA examination.  The VA examination report 
shows normal extremity, neurological, and eye examinations.  The 
examiner stated that the Veteran's service-connected diabetes 
mellitus was well-controlled and that he had no secondary 
disorders caused by diabetes mellitus.  

Thus, the only evidence that the Veteran has the claimed 
disabilities is his own statements, which include reports of 
tingling in the extremities after eating certain foods.  The 
Veteran can attest to factual matters of which he had first-hand 
knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, only those with specialized medical knowledge, training, 
or experience are competent to provide evidence on the question 
of diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Thus, the Veteran is competent to report such symptoms, but he is 
not competent to state that those symptoms are manifestations of 
a particular disorder.  In the absence of any competent evidence 
of currently diagnosed disorders of peripheral neuropathy of the 
upper and lower extremities or a vision disorder, the Board 
concludes that service connection is not warranted.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  However, in the present 
case, the preponderance of the evidence is against the Veteran's 
claims for service connection for peripheral neuropathy of the 
upper and lower extremities or a vision disorder secondary to 
service-connected diabetes mellitus.  Therefore, his claims must 
be denied.


ORDER

Service connection for peripheral neuropathy of the bilateral 
upper and lower extremities is denied.

Service connection for a vision disorder is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


